United States Court of Appeals
                    For the First Circuit

No. 08-1604

                    CARLOS EDUARDO RIVAS-MIRA,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR.,1 ATTORNEY GENERAL,

                           Respondent.


                           ERRATA SHEET

     The opinion of this Court issued on February 11, 2009 is
corrected as follows:

     On the cover sheet, change "Willilam P. Joyce" to "William P.
Joyce"




     1
      Pursuant to Fed. R. App. P. 43(c)(2), Attorney General Eric
H. Holder, Jr. has been substituted for former Attorney General
Michael B. Mukasey as respondent.